Motion by petitioner to confirm the report
of the Official Referee, granted except as to the degree of discipline recommended. The learned Referee recommended a three-month suspension from practice. In our opinion, under all the circumstances of this case and since it appears that respondent is not guilty of any moral turpitude, he should be- censured rather than suspended. It appears that his difficulties with the one client involved were due primarily to respondent’s inexperience in the conduct of a bankruptcy proceeding which he was retained to institute, and that the client suffered no prejudice. However, because of respondent’s lack of frankness in dealing with his client in relation to such bankruptcy proceeding, respondent should be and hereby is censured. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.